      Case 2:15-cv-02245-ROS Document 305 Filed 11/06/19 Page 1 of 3



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Prison Legal News,                                No. CV-15-02245-PHX-ROS
10                  Plaintiff,                          ORDER
11    v.
12    Charles L Ryan, et al.,
13                  Defendants.
14
15          On March 8, 2019, the Court issued an order granting in part and denying in part
16   each party’s motion for summary judgment, and ordering the parties to submit proposed
17   language for final injunctive relief regarding the claims on which Prison Legal News
18   prevailed. (Doc. 260.) On April 12, 2019, the parties submitted proposed injunction
19   language. (Docs. 265, 267.) On September 20, 2019, the parties submitted a joint statement
20   regarding injunction, notifying the Court they have been unable to agree on a joint proposed
21   injunction. (Doc. 301.) The parties requested the Court consider the parties’ submissions,
22   issue a permanent injunction, and enter final judgment.
23          The Court, having found that the Arizona Department of Corrections’ (“ADC”)
24   policy prohibiting sexually explicit material is facially in violation of the First Amendment
25   to the Constitution of the United States, and that the censorship of the October 2014, April
26   2017, May 2017, and June 2017 issues of Prison Legal News was unconstitutional, hereby
27   issues the following injunctive relief:
28   //
      Case 2:15-cv-02245-ROS Document 305 Filed 11/06/19 Page 2 of 3



 1          IT IS ORDERED within ninety (90) days of this Order the Arizona Department of
 2   Corrections and the State of Arizona shall amend, modify, or revise Arizona Department
 3   of Corrections Department Order 914 (“Order 914”) to establish bright-line rules that
 4   narrowly define prohibited content in a manner consistent with the First Amendment; limit
 5   the discretion available to ADC’s employees and agents; and ensure consistency in the
 6   exclusion of sexually explicit material.
 7          IT IS FURTHER ORDERED within seven (7) days of the amendment,
 8   modification, or revision of Order 914, Defendants shall file with the Court a copy of the
 9   new Order 914 and notify the Court that the Arizona Department of Corrections website
10   has been updated to reflect the new Order 914.
11          IT IS FURTHER ORDERED Defendants shall email a copy of this Order and the
12   new Order 914 to all staff persons employed in ADC mail rooms. Such email must also
13   inform such staff about the best practices for successful compliance herewith. Within sixty
14   (60) days of the amendment, modification, or revision of Order 914 each staff person
15   responsible for any part of the receipt, collection, or delivery of U.S. Mail must sign a
16   written acknowledgment that they have received and understood this Order and the new
17   Order 914.
18          IT IS FURTHER ORDERED to the extent Defendants withhold a portion of any
19   material sent to ADC prisoners per Order 914, the remaining portion(s) thereof shall be
20   delivered to their intended recipients.
21          IT IS FURTHER ORDERED Defendants shall, within thirty (30) days of this
22   Order, distribute complete copies of the previously censored October 2014, April 2017,
23   May 2017, and June 2017 issues of Prison Legal News to current ADC prisoner-
24   subscribers.
25          The Court finds that the relief herein ordered is narrowly drawn, extends no further
26   than necessary to correct the harm to Prison Legal News requiring injunctive relief, and is
27   the least intrusive means necessary to correct that harm.
28   //


                                                -2-
      Case 2:15-cv-02245-ROS Document 305 Filed 11/06/19 Page 3 of 3



 1          The Clerk of Court is instructed to enter judgment in favor of Prison Legal News
 2   and against Defendants Ryan, Rittenhouse, Hood, Olson, Riggs, and Guzman in their
 3   official capacities.
 4          Dated this 5th day of November, 2019.
 5
 6
 7                                                  Honorable Roslyn O. Silver
 8                                                  Senior United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
